 234DECISIONSOF NATIONALLABOR RELATIONS BOARDShawnee Plastics, Inc.andInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case9-CA-6859November 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSUpon a charge filed on March 3, 1972, byInternational Union, United Automobile, Aerospaceand Agricultural ImplementWorkers of America(UAW), herein called the Union, and duly served onShawnee Plastics, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 9, issueda complaint on April 5, 1972, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge 1 were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaintalleges insubstance that on December 16,1971, following a Board election in Case 9-RC-8823,theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 2 and that,commencing on or about January 6, 1972, and at alltimes thereafter, Respondent has refused, and con-tinuesto date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 14, 1972, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 28, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, alleging that Respondent'sanswer raised no litigableissues.Subsequently, onSeptember 5, 1972, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondent thereafter filed a response to1The title of"TrialExaminer"was changed to "Administrative LawJudge" effective August 19, 1972.2Official notice is taken of the record in the representation proceeding,Case 9-RC-8823, as the term"record" is defined in Secs. 102.68 and102.69(f)of the Board's Rules and Regulations,Series 8, as amended. SeeNotice To Show Cause, with an affidavit attachedthereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and in its response tothe Notice To Show Cause, Respondent admits allfactualallegationsof the complaint, including therequest,and its refusal, to bargain. Respondentcontends, however, that the Union's certification isinvalid because it was not afforded a hearing on itsobjections and because the Regional Director andthe Board committed substantial errors of law whichrequire that the election in the underlying representa-tion proceeding be set aside.We do not agree.The record in Case 9-RC-8823 indicates that in anelection conducted on January 14, 1971, pursuant toa Stipulation for Certification Upon Consent Elec-tion in the stipulatedunit, 122 votes were cast for theUnion, 3 were cast for theIntervenor,and 67 werecast for neither organization, with 3 ballots chal-lenged.Respondent filed timely objections to con-duct affecting the results of the election and to theconduct of the election.The objections alleged, in substance, that unionagents threatened and interrogated employees on theplant premises while the polls were open; that theunions involved in the election, shortly before thedate of the election, threatened employees with lossof jobs and plant closure if the employees did notvote for representation; and that union agentsmisrepresented employee rights under the Act andthe amount of union dues. The objections furtheralleged that union agents told employees thatRespondent had unlawfully acquired names of unioncard signers and would take disciplinary actionagainst them and that automatic wage increases andimproved working conditions would result fromunion representation.After an investigation, the Regional Director issuedhisReport on Objections in which he found thatRespondent's objections did not raise material andsubstantial issues affecting the results of the electionand recommended that the objections be overruledin their entirety.Thereafter, the Respondent filed timely exceptionsLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151;IntertypeCo. v. Penello,269F.Supp. 573 (D.C. Va., 1967);FollettCorp.,164 NLRB378, enfd. 397 F.2d91 (C.A. 7,1968); Sec.9(d) of the NLRA.200 NLRB No. 37 SHAWNEE PLASTICS, INC.235to the Regional Director's report and a supportingbrief requesting that the election be set aside or, inthe alternative, that a hearing be held on theobjections. In itsDecision and Certification ofRepresentative issued December 16, 1971, the Boardfound that Respondent's exceptions raised no sub-stantial issues of fact or law warranting a hearing.Accordingly, it adopted the Regional Director'srecommendations, overruled Respondent's objec-tions,and certified the Union as the exclusivebargaining representative of the employees in thestipulated appropriate unit. Thereafter, on December28, 1971, the Employer filed an exception to theBoard's rulings on its objections and requested theBoard to reconsider. On January 11, 1972, the Boardissued an Order denying the petition for reconsidera-tion. The contentions and arguments of Respondentin this unfair labor practice proceeding are the sameas those it advanced in the underlying representationcase which the Board has previously considered anddenied.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding .3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Kentucky corporation with itsprincipal offices and place of business in Kuttawa,Kentucky, where it is engaged in the manufactureand sale of plastic products. During the last 12months, Respondent manufactured and sold plasticproducts valued in excess of $50,000 which were soldand shipped from its plant at Kuttawa, Kentucky,directly to points located outside the State ofKentucky.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction andmaintenance employees,including inspectors, at the Respondent's Kutta-wa,Kentucky, operation, but excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.2.ThecertificationOn January 14, 1971, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 16, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section,9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about January 3, 1972, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 6, 1972, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize and3 SeePittsburgh Plate Glass Co vN.L.R B,313 U.S 146, 162 (1941);Rules and Regulations of the Board,Secs. 102 67(f) and 102.69(c). 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since January 6, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Shawnee Plastics, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.InternationalUnion, United Automobile, Ae-rospace and Agricultural ImplementWorkers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees,including inspectors, at the Respondent's Kuttawa,Kentucky, operation, but excluding office clericalemployees,professionalemployees,guardsandsupervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceDecember 16, 1971, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 6, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Shawnee Plastics, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), as theexclusive bargaining representative of its employeesin the following appropriate unit:Allproduction andmaintenance employees,including inspectors, at the Respondent's Kutta-wa,Kentucky, operation, but excluding officeclerical employees, professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act. SHAWNEE PLASTICS, INC.2372.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Kuttawa, Kentucky, operation copiesof the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelationsBoard" shall read "PostedPursuant to aJudgment of the Umted States Court of Appeals Enforcing an Order of theNational LaborRelations Board."nationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including inspectors, at the Respondent'sKuttawa, Kentucky, operation, but exclud-ing office clerical employees, professionalemployees, guards and supervisors as de-fined in the Act.SHAWNEE PLASTICS, INC.(Employer)DatedBy(Representative)(Title)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.